DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US Pat. App. Pub. No. 2020/0098523).
With respect to claim 1, Shin discloses a multilayer electronic component comprising: a body including dielectric layers and first and second internal electrodes alternately disposed in a first direction with one of the dielectric layers interposed therebetween (see FIG. 2, elements 111, 121, and 122, respectively, and paragraph [0024]), and having first and second surfaces opposing each other in the first direction, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (see paragraphs [0027] and [0028]); a first external electrode (see FIG. 2, element 131 and paragraph [0024]) including a first electrode layer connected to the first internal electrodes (element 131a), a first conductive resin layer disposed on the first electrode layer (element 131b), and a first plating layer disposed on the first conductive resin layer (element 131c), and including a first connection portion disposed on the third surface and a first band portion extending from the first connection portion to portions of the first and second surfaces (see FIG. 2, elements B and C, respectively; see also, paragraph [0024]); and a second external electrode (see FIG. 2, element 132 and paragraph [0024])  including a second electrode layer connected to the second internal electrodes (element 132a), a second conductive resin layer disposed on the second electrode layer (element 132b), and a second plating layer disposed on the second conductive resin layer (element 132c), and including a second connection portion disposed on the fourth surface and a second band portion extending from the second connection portion to portions of the first and second surfaces (see FIG. 2, elements B and C, respectively; see also, paragraph [0024]), wherein L2 - L1 is greater than 10 µm in which L1 is a distance from the third surface to a distal end of the first conductive resin layer in the first band portion, and L2 is a distance from the third surface to a distal end of the first plating layer in the first band portion (as defined, L2-L1 is considered to correspond to the thickness of the plating layers; FIG. 4 of Shin, shows this as being t1+t2, wherein 0.5≤t1≤7.0 µm and 0.5≤t2≤12.0 µm -- see paragraphs [0061] and [0062] and Table 2, Example 15, where t1+t2 = 5 + 10 = 15 µm).
With respect to claim 8, Shin discloses that in the first band portion, the first conductive resin layer is disposed to cover the first electrode layer, and the first plating layer is disposed to cover the first conductive resin layer.  See FIG. 2 and paragraph [0024].
With respect to claim 9, Shin discloses that L1 and L2 are determined in a cross section of the multilayer electronic component cut in the first and second directions at a center of the multilayer electronic component in the third direction.  See FIG. 2.
With respect to claim 10, Shin discloses that the first and second electrode layers include glass and a conductive metal.  See paragraph [0047].
With respect to claim 11, Shin discloses that the first and second conductive resin layers include a conductive metal and a base resin.  See paragraph [0051].
With respect to claim 12, Shin discloses that the conductive metal includes Ag.  See paragraph [0053].
With respect to claim 13, Shin discloses that each of the first and second plating layers includes a Ni plating layer and a Sn plating layer disposed on the Ni plating layer.  See paragraphs [0054] and [0055].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat. App. Pub. No. 2020/0098523) in view of Maekawa et al. (US Pat. App. Pub. No. 2020/0328028).
With respect to claim 3, Shin fails to explicitly teach that the multilayer electronic component has a size greater than 2 .2 mm in the second direction and a size greater than 1.32 mm in the third direction.
Maekawa, on the other hand, teaches that the multilayer electronic component has a size greater than 2 .2 mm in the second direction and a size greater than 1.32 mm in the third direction.  See paragraph [0038].  Such an arrangement results in a capacitor having a reduced size.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Shin, as taught by Maekawa, in order to reduce the size of the capacitor.
With respect to claim 5, the combined teachings of Shin and Maekawa teach that L2 - L1 is 15 µm or more.  See Shin, Table 2, Example 15, where t1+t2 = 5 + 10 = 15 µm.
Claims 6, 7, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pat. App. Pub. No. 2020/0098523) in view of Onodera et al. (US Pat. App. Pub. No. 2020/0251283).
With respect to claim 6, Shin fails to teach that L3 is 0.04 µm or less in which L3 is a distance by which the distal end of the first plating layer and the body are spaced apart from each other in the first band portion.
Onodera, on the other hand, teaches that L3 is 0.04 µm or less in which L3 is a distance by which the distal end of the first plating layer and the body are spaced apart from each other in the first band portion.  See paragraph [0099], FIG. 7, element 17, noting a gap of less than 3 µm.  Such an arrangement results in allowing gas generated in the resin layer to dissipate, suppressing peeling-off of the external electrodes.  See paragraph [0113].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Shin, as taught by Onodera, in order to suppress peeling-off of the external electrode.
With respect to claim 7, the combined teachings of Shin and Onodera teach that L3 is 0.01 µm or more and 0.04 µm or less.
With respect to claim 14, Shin teaches a multilayer electronic component comprising: a body including dielectric layers and first and second internal electrodes alternately disposed in a first direction with one of the dielectric layers interposed therebetween (see FIG. 2, elements 111, 121, and 122, respectively, and paragraph [0024]), and having first and second surfaces opposing each other in the first direction, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (see paragraphs [0027] and [0028]); a first external electrode (see FIG. 2, element 131 and paragraph [0024]) including a first electrode layer connected to the first internal electrodes (element 131a), a first conductive resin layer disposed on the first electrode layer (element 131b), and a first plating layer disposed on the first conductive resin layer (element 131c), and including a first connection portion disposed on the third surface and a first band portion extending from the first connection portion to portions of the first and second surfaces (see FIG. 2, elements B and C, respectively; see also, paragraph [0024]); and a second external electrode (see FIG. 2, element 132 and paragraph [0024])  including a second electrode layer connected to the second internal electrodes (element 132a), a second conductive resin layer disposed on the second electrode layer (element 132b), and a second plating layer disposed on the second conductive resin layer (element 132c), and including a second connection portion disposed on the fourth surface and a second band portion extending from the second connection portion to portions of the first and second surfaces (see FIG. 2, elements B and C, respectively; see also, paragraph [0024]).
Shin fails to teach that L3 is 0.01 µm or more and 0.04 µm or less in which L3 is a distance by which the distal end of the first plating layer and the body are spaced apart from each other in the first band portion.
Onodera, on the other hand, teaches that L3 is L3 is 0.01 µm or more and 0.04 µm or less in which L3 is a distance by which the distal end of the first plating layer and the body are spaced apart from each other in the first band portion.  See paragraph [0099], FIG. 7, element 17, noting a gap of less than 3 µm.  Such an arrangement results in allowing gas generated in the resin layer to dissipate, suppressing peeling-off of the external electrodes.  See paragraph [0113].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Shin, as taught by Onodera, in order to suppress peeling-off of the external electrode.
With respect to claim 15, the combined teachings of Shin and Onodera teach that in the first band portion, the first conductive resin layer is disposed to cover the first electrode layer, and the first plating layer is disposed to cover the first conductive resin layer.  See Shin, FIG. 2 and paragraph [0024].
With respect to claim 16, the combined teachings of Shin and Onodera teach that L3 is determined in a cross section of the multilayer electronic component cut in the first and second directions at a center of the multilayer electronic component in the third direction.  See Onodera, FIG. 7.
With respect to claim 17, the combined teachings of Shin and Onodera teach that the first and second electrode layers include glass and a conductive metal.  See Shin, paragraph [0047].
With respect to claim 18, the combined teachings of Shin and Onodera teach that the first and second conductive resin layers include a conductive metal and a base resin.  See Shin, paragraph [0051].
With respect to claim 19, the combined teachings of Shin and Onodera teach that the conductive metal includes Ag.  See Shin, paragraph [0053].
With respect to claim 20, the combined teachings of Shin and Onodera teach that each of the first and second plating layers includes a Ni plating layer and a Sn plating layer disposed on the Ni plating layer.  See Shin, paragraphs [0054] and [0055].
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 2 and 4, the prior art fails to teach, or fairly suggest, the relationship of L2-L1 being 20 µm or more and 30 µm or less, when taken in conjunction with the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848